El Juez PResidente Sb. Quiñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que si bien en el escrito inicial de estas informaciones d<¿ dominio, debe expresarse si el pro-movente carece ó no de título de dominio escrito, y que no basta expresar que se carece de título inscrito, habiendo ad-mitido el Tribunal la información propuesta sin aquel re-quisito,. no procede hoy, después de corridos todos los trámites del informativo, desestimarlo de oficio, por un defecto de forma que el Tribunal pudo y debió corregir al iniciarse el expediente, rechazando de plano la información propuesta.
Considerando: por otra parte que Doña Ignacia Pinto ha *154acreditado con las declaraciones de dos testigos contestes,, mayores de edad y vecinos de la localidad donde radican los terrenos, que la promovente los adquirió por compra á Doña Maximina Martínez desde el año de 1881, ó sea hace el espacio de veinte y tres años, y que desde entonces los ha venido' poseyendo quieta y pacíficamente, requisitos más que sufi-cientes para adquirir por prescripción el dominio de los bienes inmuebles, con arreglo al Artículo 1957 del antiguo Código Civil y la Orden Judicial de 4 de Abril de 1899, que sólo re-quiere para aquel efecto seis años de posesión continua, con buena fé y justo título.
Vistas las citadas disposiciones legales y el Artículo 395 de la Ley Hipotecaria vigente.
Fallamos: que debemos revocar y revocamos la sentencia apelada, aprobando la información propuesta y declarando' que Doña Ignacia Pinto ha justificado el dominio del terreno' reseñado en el escrito inicial de este expediente, mandando se le expida copia certificada de la presente resolución y de las demás constancias que solicite para su inscripción en el Regis-tro de la Propiedad.
Jueces concurrentes - Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.